Name: Commission Directive 93/56/EEC of 29 June 1993 amending Council Directive 82/471/EEC concerning certain products used in animal nutrition
 Type: Directive
 Subject Matter: chemistry;  agricultural activity;  agri-foodstuffs;  means of agricultural production
 Date Published: 1993-08-18

 Avis juridique important|31993L0056Commission Directive 93/56/EEC of 29 June 1993 amending Council Directive 82/471/EEC concerning certain products used in animal nutrition Official Journal L 206 , 18/08/1993 P. 0013 - 0014 Finnish special edition: Chapter 3 Volume 51 P. 0192 Swedish special edition: Chapter 3 Volume 51 P. 0192 COMMISSION DIRECTIVE 93/56/EEC of 29 June 1993 amending Council Directive 82/471/EEC concerning certain products used in animal nutritionTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 82/471/EEC of 30 June 1982 concerning certain products used in animal nutrition (1), as last amended by Commission Directive 93/26/EEC (2), and in particular Article 6 thereof, Whereas Directive 82/471/EEC provides for the content of the Annexes to be regularly adapted to take account of advances in scientific and technical knowledge; Whereas the study of the non-protein nitrogenous compound 'ammonium sulfate' and of hydroxyanalogue of methionine and its calcium salt has permitted a beneficial effect in ruminants to be established; whereas authorization for the use of the products in question should therefore be extended to this category of animal; Whereas the measures provided for in this Directive are in accordance with the Standing Committee on Feedingstuffs, HAS ADOPTED THIS DIRECTIVE: Article 1 The Annex to Directive 82/471/EEC is hereby amended as set out in the Annex to this Directive. Article 2 Member States shall bring into force the laws, regulations or administrative provisions necessary to comply with Article 1 by 30 June 1994 at the latest. They shall immediately inform the Commission thereof. When Member States adopt these provisions, these shall contain a reference to this Directive or shall be accompanied by such reference at the time of their official publication. The procedure for such reference shall be adopted by Member States. Article 3 This Directive is addressed to the Member States. Done at Brussels, 29 June 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 213, 21. 7. 1982, p. 8. (2) OJ No L 179, 22. 7. 1993, p. 2. ANNEX 1. In group 2, 'Non-protein nitrogenous compounds', under point 2.2, 'Ammonium salts', the following product is added: /* Tables: see OJ */ 'Hydroxy analogue of methionine' and 4.1.2, 'Calcium salt of hydroxyanalogue of methionine'.